DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an operation control system of a fuel cell vehicle, comprising: a fuel cell; an air supply device operated, by a motor, to supply air to the fuel cell; a sensing unit configured to sense operation of the air supply device as abnormal operation when demagnetization occurs in a motor of the air supply device; a calculation unit configured to calculate a lower-limit voltage of the air supply device required for normal operation of the air supply device when the sensing unit senses abnormal operation of the air supply device; and a controller configured to adjust a voltage supplied to the air supply device to maintain a voltage of the fuel cell to be equal to or greater than the lower-limit voltage based on the calculated lower-limit voltage.  The prior art also fails to disclose an operation control method of a fuel cell vehicle, comprising: sensing, by a controller, operation of an air supply device as abnormal operation when demagnetization occurs in a motor of the air supply device to supply air to a fuel cell; calculating, by the controller, a lower-limit voltage of the air supply device required for normal operation when abnormal operation of the air supply device is sensed; and adjusting, by the controller, a voltage supplied to the air supply device to maintain a voltage of the fuel cell to be equal to or greater than the lower-limit voltage based on the calculated lower-limit voltage.  Yamanaka (U.S. Patent Publication 2019/0267646) discloses that a reduction in cell voltage of the fuel cell may occur due to an abnormality of an air supply device, but fails to teach calculating a lower limit voltage and increasing the voltage after calculation. Matsumoto (JP Publication 2018-160430) teaches adjustment of an air supply device to create a desired output power and determining trouble with the air supply device based on output voltage, but fails to disclose calculating a lower limit voltage and increasing the voltage after calculation. You (KR Publication 2017-0122366) discloses a method of sensing rotation speed change information of a motor of an air compressor in a fuel cell, sensing a state of charge of a high voltage battery when the rotation speed of the motor decreases, and drawing sacrificial brake allowable current of the air compressor by using consumption current of an electronic component of a fuel cell vehicle when the state of charge exceeds a preset state of charge reference; however, You fails to teach that the adjustments are made based on a lower limit voltage that is calculated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722